Citation Nr: 1530665	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  05-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for shortened left leg. 

2.  Entitlement to service connection for right sacroiliac disorder, to include as secondary to service-connected lumbar spine disability. 

3.  Entitlement to service connection for arthritis throughout the body. 

4.  Entitlement to service connection for a lung disorder, to include as due to ionizing radiation exposure. 

5.  Entitlement to service connection for a liver disorder, to include as due to ionizing radiation exposure. 

6.  Entitlement to service connection for joint damage, claimed as due to exposure to ionizing radiation. 

7.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbar spine disability. 

8.  Entitlement to service connection for a left ring finger disorder. 

9.  Entitlement to an increased rating for post-operative left scrotal exploration for orchialgia, currently evaluated as 10 percent disabling. 

10.  Entitlement to an increased rating for subluxation of the left sacroiliac joint with degenerative discogenic changes, currently evaluated as 20 percent disabling (lumbar spine disability). 

11.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

12.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1974 to December 1978. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The matters were previously remanded by the Board in August 2007 and February 2011. 

The Veteran testified before the undersigned Veterans Law Judge during a Board hearing held via videoconference capabilities in March 2007 and he testified before another Veterans Law Judge while the Board was seated in the Central Office located in Washington, District of Columbia, in September 2010.  Transcripts of both hearings have been associated with the claims file.  A third Veterans Law Judge was assigned as a member of a panel to decide the issues on appeal.  38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2014).  The Veteran declined the opportunity for an additional hearing before all three Veterans Law Judges involved in a panel decision.  See Arneson v. Shinseki, 24 Vet. App. 379 (2014).  A Board panel decision and remand was issued in February 2011.  

In November 2014, the Board informed the Veteran that one of the Veterans Law Judges on the panel had retired, and the Veterans Law Judge who conducted the 2010 hearing was about to retire.  The Veteran was offered the opportunity to testify at a new hearing before all three Veterans Law Judges who would participate in the panel decision.  He was also asked whether he wished to waive panel consideration and proceed with appellate review before the undersigned Veterans Law Judge alone.  The Veteran responded that he desired another hearing before the undersigned Veterans Law Judge only.  In April 2015, the Veteran was informed that VA regulations do not obligate VA to provide more than one Board hearing for the same substantive appeal before the same VLJ.  38 C.F.R. § 20.703 (2014).  As a hearing has already been conducted regarding these issues by the undersigned Veterans Law Judge, the remaining Veterans Law Judges have since retired, and no good cause has been shown to grant the Veteran's request for a second hearing solely before the undersigned, the Board finds that the request must be denied.

Additionally, the Board observes that a claim for a TDIU rating was raised by the evidence of record, pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and the issue is a part of the current appeal.  Although the November 2011 rating decision found that Veteran's depression disability is rated as completely disabling, his TDIU claim is not moot.  The Board points out that the Veteran's TDIU claim has been inextricably intertwined with the Veteran's increased rating claims on appeal.  As such, the issue of entitlement to a TDIU, prior to August 1, 2011, has not been addressed. 

Moreover, with regard to the period from August 1, 2011, to the present, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

The paper claims file and paperless claims file in VA's electronic processing systems have been considered.  The VA treatment records located on Virtual VA paperless system that were addressed in the December 2013 supplemental statement of the case (SSOC) have been considered.  The Veteran specifically declined to waive the RO's initial consideration of additional VA treatments records since the December 2013 SSOC.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for shortened left leg, right sacroiliac disorder, arthritis throughout the body, a lung disorder, a liver disorder, joint damage, a left knee disorder, and a left ring finger disorder, as well as entitlement to increased ratings for residual left scrotal exploration, lumbar spine disability, and radiculopathy of the left lower extremity.  A claim for TDIU has also been included on appeal.  Based on a review of the claims folder, the Board finds that the matters are not ready for appellate consideration.  

Initial Consideration 

Initially, the Board notes that the Veteran specifically declined to waive the RO's initial consideration of additional VA treatments records located on Virtual VA since the December 2013 SSOC.  See January 2015 correspondence from the Veteran.  As such, the Board has no recourse but to remand the case for initial consideration of the additional evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

VA Examinations 

A remand is also need to afford the Veteran with VA examinations in conjunction with his claims for entitlement to service connection for shortened left leg, left knee, left ring finger, and right sacroiliac disorders.  VA examinations are needed to obtain medical opinions on the nature and etiology of the Veteran's claimed disorders.  

While the Veteran was afforded with a VA orthopedic examination in May 2003, it is unclear from the findings of that examination whether the Veteran has a disability manifested by left leg length discrepancy.  The VA examiner found that the Veteran's left leg was shorter than his right, albeit minimally.  However, it is unclear whether the leg length discrepancy is a result of the Veteran's natural condition or result of his in-service crush injury or secondary to his service-connected lumbar spine disorder.  Notably, the General Rating Schedule does consider shortening of lower extremity as a disability and provides evaluation based on severity of the disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275.  On remand, the Veteran should be afforded with VA examination to determine whether he has a disability manifested by shortening of left lower extremity as result of his period of service or as secondary to his service-connected disability.  

Similarly, VA examinations are needed to determine whether the Veteran has current left knee and right sacroiliac disorders as secondary to his service-connected lumbar spine disability.  In this regard, the Board notes that a review of the medical evidence reflects the Veteran's complaints of left knee pain and right sacroiliac (right hip/pelvic) pain, and the Veteran feels that these conditions are secondary to his service-connected lumbar spine disability.  No medical opinion has been obtained that addresses the Veteran's contention.  

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006). The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  VA medical opinions are needed to address the Veteran's contentions that his conditions were caused or aggravated by his service-connected lumbar spine disability.

A VA examination is also needed to determine the nature and etiology of the Veteran's left ring finger disorder claim.  A review of the Veteran's December 1978 examination prior to separation reflects findings of a laceration scar on the left fourth finger that was not previously identified upon his enlistment examination.  Further, the Veteran asserts that he has current disability involving his left ring finger.  On remand, the Veteran should be afforded with a VA examination to determine if he has any current disability as residual of in-service laceration scar to left fourth finger.  


Stegall Compliance 

In the February 2011 remand, the Board directed that the Veteran should be afforded with VA examinations to evaluate the severity of his lumbar spine, left lower extremity radiculopathy, and residuals of left scrotal exploration surgery.  The record reflects that the Veteran was scheduled for such VA examinations in August 2013; however, the record from the VA medical center shows that those examinations were cancelled because the Veteran had withdrawn his claim.  In October 2013, the RO sent a letter asking the Veteran to clarify whether he desired to withdrawn his claims from appeal.  The Veteran clearly responded that he wished to continue his appeal.  It is unclear why the VA medical center record indicated that his claims were withdrawn, and there is no indication in the record that he would not appear for a scheduled VA examination.  Another remand is required in this case to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

TDIU 

As noted above, the issue of entitlement to a TDIU remains pending for the periods both prior to August 1, 2011 and since then.  It does not appear that the RO (has fully developed or adjudicated the Veteran's claim for TDIU.

The Board notes that the Veteran would be entitled to a TDIU rating under 38 C.F.R. § 4.16 (2013).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a) , they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b) , rating boards should refer to the Director, Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.

On remand, the RO should determine whether for the period prior to August 1, 2011, the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities and adjudicate his claim under 38 C.F.R. § 4.16. 

The RO should then consider for the period since August 1, 2011 whether VA may still potentially consider a TDIU claim in such an instance in order to determine the Veteran's eligibility for special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  See Bradley v. Peake, 22 Vet. App. 280 (2008). In this case, the Veteran is not in receipt of SMC.  As the Veteran is also service-connected for lumbar spine, left lower extremity radiculopathy, and residual scar, and the RO must consider whether a TDIU is warranted solely due to these disabilities.

Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the Veteran's VA treatment records dated since 2014.  

2. The RO/AMC should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16 based on impairment attributable to service-connected disabilities.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, and/or to obtain additional medical evidence or medical opinion, as is deemed necessary. 

3. Schedule the Veteran for VA examination, with the appropriate specialist, to determine the nature and etiology of the Veteran's claimed left leg shortening.  The claims file shall be made available to and reviewed by the examiners, and the examiners shall note such review in an examination report.  All indicated diagnostic studies and evaluations deemed necessary shall be performed, and all findings shall be reported in detail. 

Based on a review of the claims file, including the service treatment records, the Veteran's reported medical history and assertions in the previous 2003 VA examination reports, the examiner should answer the following: 

Is it at least as likely as not (i.e probability of 50 percent or greater) that the Veteran has a current disability manifested by left leg shortening (as recognized as a disability by the VA regulations) that is the result of his in-service crush injury or proximately due to his service-connected lumbar spine disability?  In doing so, the examiner is asked to discuss whether the left leg length discrepancy is merely a part of the Veteran's natural physic or result of his period of service. 

A rationale for any opinion advanced should be provided. If an opinion cannot be formed, the examiner should so state and provide a reason why.

4. Schedule the Veteran for VA examination, with the appropriate specialist, to determine the nature and etiology of the Veteran's claimed left knee and right sacroiliac disorders.  The claims file shall be made available to and reviewed by the examiners, and the examiners shall note such review in an examination report.  All indicated diagnostic studies and evaluations deemed necessary shall be performed, and all findings shall be reported in detail. 

Based on a review of the claims file, including the service treatment records, post-service medical records, as well as the Veteran's reported medical history and assertions, the examiner should answer the following: 

Is it at least as likely as not (i.e probability of 50 percent or greater) that the Veteran's right sacroiliac disorder is a result of his period of service, to include the in-service crush injury? 

Is it at least as likely as not (i.e probability of 50 percent or greater) that the Veteran's right sacroiliac disorder is caused or aggravated by his service-connected lumbar spine disorder? 

Is it at least as likely as not (i.e probability of 50 percent or greater) that the Veteran's left knee disorder is caused or aggravated by his service-connected lumbar spine disorder?

Aggravated for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected lumbar spine disability.

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed, the examiner should so state and provide a reason why.

5. Schedule the Veteran for VA examination, with the appropriate specialist, to determine the nature and etiology of the Veteran's claimed left ring finger disorder.  The claims file shall be made available to and reviewed by the examiners, and the examiners shall note such review in an examination report.  All indicated diagnostic studies and evaluations deemed necessary shall be performed, and all findings shall be reported in detail. 

Based on a review of the claims file, including the service treatment records, the Veteran's reported medical history and assertions, the examiner should answer the following: 

Is it at least as likely as not (i.e probability of 50 percent or greater) that the Veteran has current left ring finger disability has result an in-service laceration injury to the left fourth finger? 

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed, the examiner should so state and provide a reason why.

6. Schedule the Veteran for VA orthopedic and neurologic examinations to evaluate the nature and severity of his lumbar spine and left lower extremity radiculopathy disabilities.  The claims file shall be made available to and reviewed by the examiners, and the examiners shall note such review in an examination report.  All indicated diagnostic studies and evaluations deemed necessary shall be performed, and all findings shall be reported in detail. 

The examiner should fully evaluate the Veteran's lumbar spine disability.  In so doing, the examiner should comment on the Veteran's reports regarding symptomatology and describe all objective findings. 

In addition, the examining physician should evaluate the Veteran's left lower extremity radiculopathy and determine whether the Veteran has any other neurologic impairment is associated with the lumbar spine disability.  The examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe. 

The examiners must discuss the rationale for all opinions expressed.  If an examiner is unable to address any inquiry sought above, then he or she should explain why.

7.  After completion of the above, readjudicate the Veteran's claims, including the potential applicability of 38 U.S.C.A. § 1114 with regards to the TDIU claim. If the claims are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




